DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.





Claims 1, 2, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Azmi (US 2014/0169579).

Regarding claim 1
Azmi shows the insertable in-ear speaker configured as a hybrid transparency system, the insertable in-ear speaker (note even though Azmi  shows the hybrid adaptive headphone is mostly explained in view of earcup housing, Azmi describes that the disclosure can be used for any type of earpiece with acoustic capabilities, which include earbuds, earphones, intra-canal earphones, intra-concha earphones etc., see for example para. 0065) comprising: a user content sound system to receive a user content audio signal, and convert the user content audio signal into sound for delivery into an ear in which the in-ear speaker has been inserted (see for example Fig. 3, sound source 130, and audio signal, para. 0036 and 0038-0040); an ambient sound augmentation system having an external microphone which is configured to pick up sound in the ambient environment of the in-ear speaker (see for example Figs. 1-3, Ambient Mic 124 and processing circuits 302 and 310), as a microphone audio signal (Nout), wherein the system is activated to process the microphone audio signal before converting the microphone audio signal into sound for delivery into the ear (see for example circuits 304 and 306) and to increase a gain of a plurality of frequency components of the microphone audio signal in accordance with a profile comprising a plurality of acoustic characteristics associated with the ear (taken to be continuously adjusting ambient noise response until it reaches a predetermined noise threshold, which can be set by a user, see for example steps 400-410 and para. 



	Regarding claim 2
	Azmi further shows, wherein the valve is an active, venting or acoustic valve (see for example valve 120), and the logic is to activate the ambient sound augmentation system in response to signaling the valve into the open state (see for example valve control unit 210, controlling the valve in response to the ambient Mic 124, see also para. 0006-0007 and para. 0029-0034).  

Regarding claims 5
	Azmi further shows, wherein the ambient sound augmentation system includes an electro-acoustic transducer or speaker driver that is shared by the user content sound system, to convert the microphone audio signal and the user content audio signal (see for example Figs. 1A-3 and speaker 116).  

Regarding claim 6
	Azmi further shows, wherein the external microphone is located in a concha when the in-ear speaker has been inserted into the ear (see for example Figs. 1A-2B).





Allowable Subject Matter

Claims 7-11, 13-16 and 18-20 are allowed.


Claims 3, 4 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 7-11, 13-16 and 18-20
The reasons for allowance for claims 7-11, 13-16 and 18-20 are based on the amendment and applicant’s remarks filed on 08/21/2020, and incorporated herein.


Regarding claims 3, 4 and 17
The prior art of record taken alone or in combination does not teach or suggest the insertable in-ear speaker configured as a hybrid transparency system as recited in claim 1, having the further limitations as set forth in claims 3, 4 and 17.



Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 5 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sung et al. (US 2010/0177904) shows a noise reducing earphone having an opening in the sound cavity that is capable of being open or closed by the user for passing sounds through the opening from the outside ambient surround to the inside of the ear cavity.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD N EDUN whose telephone number is (571)272-7617.  The examiner can normally be reached on Mon-Fri 10:00-6:30.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/MUHAMMAD N EDUN/Primary Examiner, Art Unit 2687